Name: Council Decision 2013/660/CFSP of 15Ã November 2013 amending Decision 2012/389/CFSP on the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR)
 Type: Decision
 Subject Matter: transport policy;  criminal law;  EU finance;  European construction;  Africa
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 306/17 COUNCIL DECISION 2013/660/CFSP of 15 November 2013 amending Decision 2012/389/CFSP on the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28 and Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 16 July 2012, the Council adopted Decision 2012/389/CFSP (1). That Decision expires on 15 July 2014. (2) On 9 July 2013, the Council adopted Decision 2013/367/CFSP (2) which amended Decision 2012/389/CFSP and extended the period covered by the financial reference amount until 15 November 2013. (3) Decision 2012/389/CFSP should be amended in order to provide for a new financial reference amount for the period from 16 November 2013 until 15 July 2014. (4) EUCAP NESTOR will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Unions external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Article 13(1) of Decision 2012/389/CFSP is replaced by the following: 1. The financial reference amount intended to cover the expenditure related to EUCAP NESTOR from 16 July 2012 to 15 November 2013 shall be EUR 22 880 000. The financial reference amount to cover the expenditure related to EUCAP NESTOR for the period from 16 November 2013 to 15 July 2014 shall be EUR 11 950 000.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 15 November 2013. For the Council The President R. Ã ADÃ ½IUS (1) Council Decision 2012/389/CFSP of 16 July 2012 on the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) (OJ L 187, 17.7.2012, p. 40). (2) Council Decision 2013/367/CFSP of 9 July 2013 amending Decision 2012/389/CFSP on the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) (OJ L 189, 10.7.2013, p. 12).